Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101797253 (CN ‘253) in view of CN 200410093147 (CN ‘147) and Chawla et al. (US 2005/0158380).


CN ‘253 teaches that a bergenin-rich Bergenia ciliata hydroalcoholic extract or fraction (which is the same as bergenin, see abstract, the claims, pages 5 and 11), is in a sustained release tablet. Ethyl cellulose and hydropropylmethylcellulose are also used in the composition. See ethanol used as extractant. Clearly since 125-375 parts of bergenin are used, and 20-60 parts of hydrophlic gel skeleton material (matrix) then clearly the ratio claimed in claim 27 is clearly at once envisoned since the ratio was clearly at once envisoned since the use of the amount of hydrophilic gel versus bergenin is clearly within the range as claimed. Clearly 100 % pure bergenin is used which is at least 5 % bergenin. 

CN ‘253 does not teach polyvinylpyrrolidone.

Chawla teaches that polyvinylpyrrolidone as well as hydropropylmethylcellulose can be used as binders in a sustained release tablet, see paragraph 17. 
Therefore to use polyvinylpyrrolidone as well as hydropropylmethylcellulose together is obvious since in paragraph 17 of Chawla it is clearly stated that “the binder 

Clearly the formulation taught in CN ‘253 would inherently provide sustained release of bergenin of up to 16-24 hours in a stomach since the same ingredients are claimed are being used in CN ‘253 and Chawla, thus inherently the same results will occur.

The “product by process” claim 31 does not differ from CN ‘253 since ethanol is also used as the extract and the claims are to the product and NOT to the method of making the product. The only question is, does the process recited in claim 31 change the product of claim 25 to be different than what is disclosed in CN ‘253 ? The answer is No, since the same compound, namely bergenin, is disclosed in CN ‘253 and claimed herein. 

In the event it is seen that the amounts do mean anything (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the claimed amounts since CN ‘147 teaches using alginates and ethyl cellulose with his bergenin tablet, see abstract.


CN ‘253 teaches that a bergenin-rich Bergenia ciliata hydroalcoholic extract or fraction (which is the same as bergenin, see abstract, the claims, pages 5 and 11), is in 

Thus, to use the claimed amounts is obvious to one having ordinary skill in the art since the ratios and amounts claimed are either the same or would have been obvious to one having ordinary skill in the art to perform. 

To use the specific “sodium alginate” also is obvious since sodium is one of the primary forms of alginate or alginic acid. 

In the event it is seen that the process of claim 31 changes the product in any way (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to produce the same product as claimed still since once the powder is dry in step d) of claim 31, there is no difference in solvent and the vacuuming doesn’t change the composition in and of itself. 

The remarks filed 9/7/2021 have been reviewed. Applicant has put "consisting essentially of" in the claims.




“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating)”.

Thus, the claims can still be interpreted as reading, "comprising".

Thus, the claims are not limited in any way by the "consisting essentially of" language.






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655